Daniels, J.
The plaintiff was a passenger on the defendant’s steamer from the city of Hew York to Hew Haven. He paid his passage money and received a ticket for the trip, with the number of his berth on its back. He testified that he had with him, when he retired, $73 in bills, a gold watch worth $60 or $70, a gold pen and pencil for which he paid $3, railroad tickets for which he paid $6 or $7, and a silver watch he had repaired for his brother, for which no value was given, and that these articles were in his vest, and placed under his pillow; and that when he awoke in the morning the vest and these articles had been stolen. This evidence was not contradicted. It was charged in the complaint that the loss was owing to the negligence of the persons in charge of the steamer, which was denied by the defendant; and whether the charge had been sustained was a question for and submitted to the jury. In its submission by the court the legal rules on which the action depended were plainly and clearly brought to the attention of the jury. *407But, as is usually the fact, that satisfied neither of the counsel; and each requested further instructions, some of which they were not entitled to have submitted to the jury. Among these requests was one by the defendant’s counsel, in which the court was asked to charge: “That, if the jury believes the plaintiff was guilty of negligence in disposing of his property in the way he did, it is a bar to his recovery.” And that was answered by: “The Court. I so charge. If you find that it was a negligent act for him to have this amount of money in his berth, under the circumstances, instead of giving it to the employes of the company to take care of, if you find affirmatively that that was negligence, then the defendant is entitled to a verdict.” And to that the plaintiff excepted. It did not follow, even if it was negligent for the plaintiff to have this money, which amounted to $78, in his berth, that he should be thereby defeated altogether in his, action, Yet the court so instructed the jury. The direction gave them to understand that the plaintiff must be defeated, if it was negligent for him to have that money in his berth, even though the theft had resulted from the carelessness and inattention of the persons in charge of the business of the steamer. This was an erroneous direction; for such negligence on his part in no way contributed to the residue of the loss, or affected his right to recover the value of the gold watch, the gold pen and pencil, and the railroad tickets, which it was not negligent to carry in this manner.
The court was also requested by the plaintiff’s counsel to charge that a passenger on such a steam-boat has a right, when he retires, to retain such articles as those the plaintiff had in his possession at the time of retiring. That the court at first left “it to the jury to say whether, under all the circumstances, that would be justified.” The counsel then asked the court again to charge that proposition; and the response- was, “He has a right to carry them with him on his trip, but not to retain them in his berth;” and to that the plaintiff’s counsel excepted. The jurors may be assumed to have been men of plain sense and- experience, who would not consider the charge, qualified with these particular directions, with the legal acumen of persons having a long course of professional training. But they would be very liable to be impressed with the conviction that the plaintiff had no ground of action because of his improper conduct in taking these articles into his berth. The statement was, without qualification, that he had no right to retain these articles in his berth; and it followed from that direction, as jurors would commonly understand it, that he had no right to complain of their loss by theft. These directions were so plainly given that the jury were not liable to misunderstand them, or to fail to act upon them; and their attention would not be diverted from them by what had been very properly said to them previously in the charge. They were the last directions, and, as they were so plainly given, must have improperly determined the jury against the plaintiff. The judgment and order should therefore be reversed, and a new trial directed, with costs to the plaintiff to abide the result.
Brady, J., concurs.